DETAILED ACTION
Claims 1–8 are currently pending in this Office action.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made NON-FINAL.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The previous objection to the specification is withdrawn in light of the amendment correcting the same.

Claim Objections
	The previous objection to claim 2 is withdrawn in light of the amendment correcting the same.

Claim Rejections - 35 USC § 112
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 is indefinite because line 18 recites “when a temperature reaches 110°C-112°C.”  It is unclear whether or not this refers to the temperature of the rubber mixture or of the internal mixer.  The original disclosure provides no guidance.  Thus, the metes and bounds of the claim cannot be reasonably ascertained.
	Claim 8 is indefinite by reason of its dependency from claim 7.
	As amended, claim 8 line 3 recites “a temperature is rapidly increased to 95°C-100°C” and lines 4–5 recite “the temperature is gradually increased to 110°C-112°C.”  Both recitations are indefinite because it is unclear whether or not each refers to the temperature of the rubber mixture or of the internal mixer.  The original disclosure provides no guidance.  This renders the claim indefinite.
	Claim 8 is also indefinite because it describes “the heating rate is controlled” with passive voice steps in lines 2–4 (“is controlled,” “is rapidly increased,” “is then maintained,” “is gradually increased,” “is discharged”), where some steps appear redundant with those in claim 7 lines 17–18.  For instance, the specification at Pars. 17 and 35 does not support discharging the rubber before it is poured out, which is what the current claim language appears to imply.  Applicant should rephrase the steps in claim 8 in the active voice and correct any apparent redundancy.  
	Appropriate correction is required.

Allowable Subject Matter
	Claims 1–6 are allowable.
	The statement of reasons for the indication of allowable subject matter set forth previously on page 4 of the previous Office action is still applicable to these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763